Citation Nr: 0210294	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  93-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for the service-connected 
right lower extremity deformity, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision by the 
Boston, Massachusetts RO, which denied an increased rating 
for a right foot disability.

This case was before the Board in March 1995, May 1996, and 
July 1998, but was remanded for further development.

Furthermore, in light of this decision in which the Board 
grants entitlement to a 40 percent evaluation for the 
veteran's right foot disability, pursuant to 38 U.S.C.A. § 
1114(s) (West 1991) and 3.350(i) (2001), the veteran is 
entitled to special monthly compensation.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The amputations of the veteran's second, third, and fifth 
toes of the right foot were secondary to diabetes mellitus 
and peripheral vascular disease.

3.  The veteran's remaining great and fourth toes are 
hammered and his right foot exhibits limitation of motion 
which more nearly approximates complete loss of use of the 
right foot.



CONCLUSION OF LAW

The criteria for a 40 percent disability evaluation for right 
lower extremity deformity have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.63, 4.71a, 
Diagnostic Codes 5167, 5278 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

VA treatment records, dated 1990 through 2000, show the 
veteran was treated, among other things, for various 
disabilities of the right foot.  Specifically, in November 
1991, the diagnosis was hammertoes of the right foot.  
Likewise, in November 1991, the veteran had complaints of a 
blister on his right foot associated with the use of a 
prosthetic and was also treated for an ulcer on the little 
toe of the right foot.  An X-ray examination of the right 
foot, dated November 1991, revealed some demineralization of 
the osseous structures, early degenerative joint disease of 
the first metatarsophalangeal joint, hammertoe deformity of 
the toes, and that the tarsonavicular bone appeared deformed, 
most likely secondary to previous injury or aseptic necrosis.  
A February 1992 treatment note also shows that the ulcer on 
the right little toe was diabetic in nature.  Treatment 
records dated in June 1999 demonstrate that the veteran 
underwent kinesiotherapy following a right fifth toe 
amputation.  Finally, in June 2000, the veteran's right foot 
was noted to be atretic, with multiple amputations and no 
ulcers.  In August 2000, neuropathy secondary to diabetes 
mellitus was diagnosed.  

In November 1998, the veteran underwent a VA examination.  
The examiner reported that the veteran was confined to a 
wheelchair because of complications of the diabetes and 
peripheral vascular disease.  Upon examination, the examiner 
stated that the right foot had a cavus deformity and the 
total range of motion for maximum dorsiflexion to maximum 
plantar flexion was 10 degrees.  The veteran's skin was well-
nourished.  There were no sores or discoloration.  
Temperature was normal.  There was some mild edema of the 
right foot.  The examiner further noted that the second and 
third toes were missing.  The diagnosis was equinovarus 
deformity of the right foot acquired at age 11 possibly from 
polio together with pes cavus of the left foot, diagnosed 
during service.  Furthermore, the examiner stated that the 
veteran suffered from peripheral vascular disease secondary 
to diabetes mellitus and amputations of two toes secondary to 
peripheral vascular disease.

In May 2001, the veteran underwent another VA examination.  
The examiner observed that the veteran's right little toe was 
amputated and that he had hammering of the great and fourth 
toes.  The veteran was confined to a wheelchair, except that 
he was able to walk short distances with the use of a cane 
and drive.  Historically, the examiner reported that the 
veteran's right foot was shorter than the left with the talar 
bone and equinovarus deformity and overriding of the toes of 
the right foot.  The muscles of the right leg were somewhat 
atrophic and weak possibly related to the clubfoot.  
Likewise, the veteran had developed diabetes mellitus 
resulting in the amputation of the second, third, and fifth 
toes of the right foot.

Upon examination, the examiner noted the toe amputations and 
stated that the remaining two toes were clawed.  The veteran 
had a strong posterior tibial pulse, but the examiner was 
unable to feel a dorsalis pedal pulse.  The diagnosis was 
clubfoot on the right, status post triple arthrodesis with 
vascular insufficiency, and amputation of the second, third, 
and fifth toes.

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2001).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2001).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2001).  

Diagnostic Code 5278, claw foot (pes cavus), acquired, 
provides that marked contraction of the plantar fascia with 
dropped forefoot, where all toes are hammer toes, with very 
painful callosities, and marked varus deformity, warrants a 
50 percent rating for a bilateral disability and a 30 percent 
rating for a unilateral disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (2001).  

Furthermore, 40 percent rating is warranted under Diagnostic 
Code 5167 for loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5167 (2001).

For the purpose of determining entitlement to special monthly 
compensation, loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of balance and propulsion could be accomplished 
equally well by an amputation stump with prosthesis.  38 
C.F.R. § 4.63 (2001). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


Analysis

Initial Matters: Duty to Assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. 

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the June 1992 Statement of the 
Case and February 1993, November 1995, March 1999, and 
September 2001 Supplemental Statements of the Case issued 
during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Moreover, the veteran underwent VA examinations in 1998 and 
2001 to determine the current severity of the disability.  
Pertinent VA treatment records were obtained.    

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Discussion

The veteran contends that his service-connected right foot 
disability is more disabling than the currently assigned 30 
percent. 

After a careful review of the record, the Board concludes 
that the veteran's disability picture more nearly 
approximates that of total loss of the use of his right foot, 
warranting a 40 percent rating.  Although the Board notes 
that the veteran's three toes on his right foot were 
amputated secondary to the diabetes mellitus and peripheral 
vascular disease, the evidence nevertheless demonstrates that 
his right foot disability is more comparable to complete loss 
of use.  

The medical evidence reveals that his remaining great and 
fourth toes are hammered secondary to injury and his right 
foot is clubbed.  The medical evidence shows that the muscles 
of the right lower extremity are weak and atrophied secondary 
to the clawed foot, and that the tarsonavicular bone is 
deformed also secondary to injury.  Moreover, even though the 
November 1998 VA examiner noted that the veteran did have 
some range of motion of the right foot, the examiner noted 
that it was minimal.

The Board acknowledges that the veteran has disabilities 
associated with the diabetes mellitus and peripheral vascular 
disease, and these disabilities led to the amputation of 
three toes on his right foot.  However, the Board also finds 
that the medical evidence of record shows that the disability 
picture caused by the service-connected right lower extremity 
deformity more nearly approximates the criteria for loss of 
use of the foot.  The medical evidence shows that essentially 
no effective function remains in the right foot due to the 
right lower extremity deformity.  The acts of propulsion and 
balance could be accomplished equally well by an amputation 
stump with prosthesis.  Thus, the Board concludes that the 
veteran's service-connected right foot disability more nearly 
approximates that of complete loss of use of that foot and a 
40 percent evaluation is warranted under Diagnostic Code 
5167.  

In summary, a 40 percent evaluation is warranted for the 
service-connected right lower extremity deformity for the 
reasons and bases described above.  To that extent, the 
benefit sought on appeal is granted. 


ORDER

Entitlement to a 40 percent rating for the veteran's service-
connected right lower extremity deformity is granted, subject 
to the regulations controlling the award of VA monetary 
benefits. 



		
	C. L. Krasinski
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

